Grant, J.
(dissenting). I cannot concur in the opinion of my Brother Hooker. The right of citizens to criticise the character, acts, and record of a candidate for public office is involved. The principles of law governing such cases are not in dispute. They have often been stated in the decisions of this court, and the distinctions between justifiable criticism and charges of criminal and degrading conduct pointed out. Belknap v. Ball, 83 Mich. 583 (47 N. W. 674, 11 L. R. A. 72, 21 Am. St. Rep. 622); Dunneback v. Printing Co., 108 Mich. 75 (65 N. W. 583); Owen v. Dewey, 107 Mich. 67 (65 N. W. 8); Howard v. Dickie, 120 Mich. 238 (79 N. W. 191). The other cases will be found cited in the above, and cover the entire field of discussion upon the question now before us.
1. I think the court correctly ruled out the “Pink Circular.” This circular makes grave charges against Burch, and urges the electors to vote for his opponent, Mr. Blain. It then says: “For reasons which we consider equally as good, we ask you to vote against Henry Eikhoff, candidate for representative, and for Harry C. Barter.” If the circular had read “for reasons which we consider good,” it would not be contended that the words would be libelous. Citizens certainly have the right to declare that they have good reasons for .opposing a candidate, though they do not state them, without subjecting themselves to an action of libel or slander. • It follows that this article is not libelous per se, and cannot be made libelous by innuendoes, unless it can naturally be construed into charging plaintiff with the same or similar acts as charged upon Burch. It does not charge plaintiff with the offenses charged upon Burch. They do not imply that plaintiff is guilty of the same or similar offenses. On the contrary, the plain inference is that the reasons are not the same, but, in the opinion of the writers, “equally as good.” The language speaks for itself. *364There is no occasion for an innuendo to explain it. When we read the other circular, we find that those reasons are his championship of certain measures in the legislature of which he was a member. When we read the evidence, we find it conclusively establishes that these measures provided for the removal of certain restrictions in the present liquor law of the State which have been upon the statute book for about 20 years.
2. The “White Circular ” reads: “Take this to your voting booth, and, whatever your party preferences may be, remember that you should vote against Henry Eikhoff for representative, because in the last legislature he championed measures opposed to the moral interests of the community.” This statement refers to the public record of plaintiff as a member of the legislature. It does not charge him with crime, or criminal or scandalous conduct. It means no more than this: That, in the opinion of the writers, measures were introduced into the legislature which were opposed to the moral interests of the community. These measures were designed to accomplish the removal of some restrictions now placed upon the liquor traffic by providing for the repeal of the provisions of the law for the removal of screens and blinds from saloon fronts, and for closing on certain holidays, and during certain hours on election days. It may be true, as the circuit judge said in directing a verdict: “It probably will be very difficult to determine with any unanimity as to whether such measures were against the moral interests of the community.” But the defendants certainly had the right to condemn them as opposed to the moral interests of the community, and to urge electors to vote against candidates who would support them. The evils of the liquor traffic are matters of common knowledge. How it is regarded by the courts will appear in Kurtz v. People, 33 Mich. 279, in an opinion written by Justice Campbell, and concurred in by the entire court; and in the case of Crowley v. Christensen, 137 U. S. 86 (11 Sup. Ct. 13), in an opinion written by Mr. Justice Field, and concurred *365in by the entire court. In the former opinion the court uses the following language:
“The continuance of lounging and drinking into the late hours of the night is equally known as peculiarly dangerous. Men or boys can escape observation more readily by night than by day. When they have once become engaged in the pleasures and temptations of such resorts, it is but too sadly manifest to all who do not shut their eyes to what is going on around them that, after drinking has once begun by those who are in danger of excess (if there are any that are not), it is apt to be kept up much longer than may have been thought of or intended. ‘Midnight revels’ would never have become a popular phrase unless they had been a well-known reality. Unless the annals of crime are strangely distorted, the amount of mischief due to the indulgence of late drinking is much beyond its proportion in any other part of the day.”
In the latter the following language is used:
“ It is urged that, as the liquors are used as a beverage, and the injury following them, if taken in excess, is voluntarily inflicted, and is confined to the party offending, their sales should be without restrictions; the contention being that what a man shall drink, equally with what he shall eat, is not properly matter for legislation. There is in this position an assumption of a fact which does not exist, — that, when the liquors are taken in excess, the injuries are confined to the party offending. The injury, it is true, first falls upon him in his health, which the habit undermines; in his morals, which it weakens; and in the self-abasement which it creates. But, as it leads to neglect of business, and waste of property, and general demoralization, it affects those who are immediately connected with and dependent upon him. By the general concurrence of opinion of every civilized and Christian community, there are few sources of crime and misery to society equal to the dramshop, where intoxicating liquors, in small quantities, to be drunk at the time, are sold indiscriminately to all parties applying. The statistics of every State show a greater amount of crime and misery attributable to the use of ardent spirits obtained at these retail liquor saloons than to any other source. The sale of such liquors in. this way has therefore been, at all times, by the courts of every State, considered as the proper subject of legislative regulation. Not only may a *366license be exacted from the keeper of the saloon before a glass of his liquors can be thus disposed of, but restrictions may be imposed as to the class of persons to whom they may be sold, and the hours of the day and the days of the week on which the saloons may be opened. Their sale in that form may be absolutely prohibited. It is a question of public expediency and public morality, and not of federal law. The police power of the State is fully competent to regulate the business, — to mitigate its evils, or to suppress it entirely. There is no inherent right in a citizen to thus sell intoxicating liquors by retail; it .is not a privilege of a citizen of the State or of a citizen of the United States. As it is a business attended with danger to the community, it may, as already said, be entirely prohibited, or be permitted under such conditions as will limit to the utmost its evils.”
If the eminent men and jurists then composing those courts may thus characterize the liquor traffic, declare that its evils are matters of common knowledge, and recognize the propriety and necessity of sustaining stringent regulations in the conduct of the business, it certainly is not very far from the truth to say that measures designed to open the saloon at night or on holidays, when men are idle, are opposed to the moral interests of the community. There are those whose lives are otherwise above suspicion, who advocate the wide-open saloon, and who even advocate the licensing of houses of prostitution. The prevailing sentiment, however, among respectable people is against them. If to say of a member of the legislature who supports such measures that he is supporting measures opposed to the moral interests of the community is an attack upon his moral’character, it is an attack for which the law provides no remedy; otherwise,citizens and newspapers would be prevented from criticising any act of the legislature, or any proposed measure, as injurious to the moral interests of the community. I Isubmit, however, that such criticisms are not attacks (upon a man’s moral character. The statement that a man I supports measures which may generally be conceded to be against the moral interests of the community is not charg*367ing him with immorality. But he assumes the risk of all criticism upon his acts, however severe or unjust it may be. One of the defendants (Mr. Service) testified:
“My opinion in regard to the opening of the saloons on holidays is that the tendency would be to an increase of drunkenness, and consequent immorality. In regard to the screen law, I think the taking down of the screens keeps out of the saloon very many young men who would be led by shame not to expose themselves publicly.”
The people of this State, through their legislature, have for 20 years held that it was for the moral interests of the people to restrict the liquor traffic. The law could not be sustained on any other basis. When, therefore, any member of the legislature introduces or champions a bill for the removal of any of these restrictions, citizens have a right to condemn his conduct as antagonistic to' the moral interests of the community, and to urge that as a reason for preventing his election. Such right is unquestioned. This is all there is to the “White Circular.” Had defendants specified the measures referred to, it is not claimed that the article would be libelous. If one publishes of a candidate that he is or has been a gambler, may he not allege and show in his defense specific acts of gambling ? or that he has been convicted of crime, may he not in defense allege and prove a record of conviction ? or that he is immoral, may he not allege and show specific acts of immorality ? I find no authority which holds so technical a rule as to require one to state the facts upon which he makes the charge, even in communications not privileged. In Samuel v. Bond, Litt. Sel. Cas. 158, the slander was, “Bond is a thief, and has stolen corn;” plea, “The plaintiff is a thief, and this defendant is ready to verify.” Held insufficient; he should have specified the acts upon which he based the charge that he was a thief; citing Craft v. Boite, 1 Saund. 244, note 6; 2 Chit. Pl. 503. See, also, Wright v. Lindsay, 20 Ala. 428, where the slander consisted in charging plaintiff with stealing whisky. Vaughan v. Havens, 8 Johns. 109; Newell, *368Slander & L. (2d Ed.) pp. 651-664; Smith v. Richardson, Willes, 20. “If the charge is made in general terms, the particular facts relied upon as constituting the charge must be set forth specifically.” 13 Enc. Pl. & Prac. 82, 83; Sunman v. Brewin, 52 Ind. 140.
The measures and his support of them were matters of public record upon the journals of the legislature. When one becomes a candidate for public office, his previous official record is before the electors for criticism. There was no misrepresentation of any act of the plaintiff. The article necessarily referred readers to his record. It made no charge outside of that. Parties had the right to critiicise his public conduct generally or specially. No case is / cited holding that it is libelous to say that one supported I measures opposed to the moral interests of the community. * Would it have been libelous to publish of a member of Congress who supported the fugitive slave law and other proslavery measures that he supported measures, in Congress opposed to the interests of humanity and the moral interests of the country ? So long as the criticism is based solely upon his official record, the article is privileged. When the facts are truthfully stated or referred to, criticisms thereof and inferences drawn therefrom are not libelous. Parties upon the hustings, in newspapers, or private speech may freely criticise a candidate’s official acts, either generally or specially, without subjecting themselves to an action of libel or slander. The occasion was privileged. The publication was also within the rule of qualified privilege. In these cases the onus probandi is upon the plaintiff to show both falsehood and malice. Edwards v. Chandler, 14 Mich. 475 (90 Am. Dec. 249); Howard v. Dickie, 120 Mich. 238 (79 N. W. 191); State v. Balch, 31 Kan. 465 (2 Pac. 609); Marks v. Baker, 28 Minn. 162 (9 N. W. 678); Neeb v. Hope, 111 Pa. St. 145 (2 Atl. 568); Chaffin v. Lynch, 84 Va. 884 (6 S. E. 474); Briggs v. Garrett, 111 Pa. St. 404, 414 (2 Atl. 513, 56 Am. Rep. 274); Clark v. Molyneux, 3 Q. B. Div. 237. Baron Parke said:
*369“The occasion prevents the inference of malice which the law draws from unauthorized communications, and affords a qualified defense, depending upon the absence of actual malice. If fairly warranted by any reasonable occasion or exigency, and honestly made, such communications are protected for the common convenience and welfare of society; and the law has not restricted the right to make them within any narrow limits.” Toogood v. Spyring, 1 Cromp., M. & R. 181.
Plaintiff admits he supported these measures. There is no distortion or misstatement of facts. How, then, is he libeled ? There is no intrinsic evidence of malice upon the 'face of the publication. There is no extrinsic evidence. On the contrary, the record shows that the defendants acted in the utmost good faith, and without any malice towards the plaintiff. Only one of the defendants had ever met him. They are honest, .reputable, and influential citizens of Detroit. Their purpose, namely, the enlightenment of electors as to the character of a candidate for public office, was laudable. It is certainly the right, if not the duty, of good citizens to enlighten not only themselves, but their neighbors, as to the qualifications of candidates. In doing this, freedom of speech cannot be confined within narrow limits. I find nothing in this record to show that these defendants exceeded the privilege which must be accorded to every citizen of the State, if honest and reputable men are to be elected to office.
Briefly stated, the plaintiff’s contention is this: If defendants had set forth in their circular these measures which plaintiff had introduced and championed, and had denounced them as against the moral interests of the community, and denounced him for supporting them, there would have been no libel. But in an action of libel based upon the general statement that he had supported such measures, without specifying them, it is no defense to set out in the plea what those measures were, and prove them, and that he supported them, without submitting to the jury the question whether the measures were in *370fact opposed to the moral interests of the community. So, in one case the opinion of the defendants prevails as to the character of the measures, while in the other the opinion of the jury prevails. I find no authority for such a rule.
I think the judgment should be affirmed.
Moore, J., concurred with Grant, J.